TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2014



                                     NO. 03-13-00470-CR


                                Shawn Lynn Parker, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment of conviction. Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.